Citation Nr: 1026515	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1970 to 
July 1972.  This matter comes to the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating decision by 
the Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009), due to 
"severe illness."  38 U.S.C.A § 7107(a)(2) (West 2002).

In March 2010, the Veteran testified at a Travel Board hearing in 
support of his claim before the undersigned Veterans Law Judge 
(VLJ).  The hearing transcript is associated with the claims 
file.  Although this appeal was previously remanded by a 
different Board VLJ, a single VLJ decision is appropriate because 
a Travel Board hearing regarding the issue on appeal was 
conducted after such remand.  See BVA Directive 8430, Board of 
Veterans' Appeals Decision Preparation and Processing:  Policies 
and Responsibility Assignments,  6(b)(2).

The Board notes that it has recharacterized the issue on appeal 
to include non-posttraumatic stress disorder (PTSD) psychiatric 
disabilities.  The RO adjudicated this appeal solely as a claim 
for PTSD.  The scope of a psychiatric disability claim, however, 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).  Here, VA medical records and the Veteran's lay 
statements reference additional non-PTSD psychiatric symptoms and 
disabilities.  Therefore, the issue on appeal has been 
recharacterized to reflect a broad interpretation of the 
Veteran's claim for service connection.  

Additionally, although the RO initially adjudicated this claim as 
a request to reopen a claim for service connection, the Board has 
determined that this is a claim for service connection.  A 
September 2003 rating decision denied service connection for 
PTSD.  The Veteran submitted an October 2003 statement requesting 
reevaluation of that decision.  In a January 2004 rating 
decision, the RO reopened the claim but confirmed and continued 
its denial of service connection for PTSD.  The Veteran submitted 
a February 2004 notice of disagreement (NOD) that disagreed with 
the January 2004 rating decision.  The Board finds, however, that 
because the February 2004 NOD was filed within a year of the 
September 2003 rating decision and the October 2003 statement 
clearly expressed disagreement with the September 2003 rating 
decision, the appeal was not closed and was taken from the 
September 2003 rating decision.  38 C.F.R. §§ 20.200, 20.201 
(2009).  Accordingly, the appeal is properly characterized as a 
claim for service connection and not a claim to reopen.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

As an initial matter, the Board finds that there has been 
substantial compliance with the previous June 2008 remand.  The 
RO informed the Veteran that evidence of behavior changes may be 
credible supporting evidence of a reported inservice personal 
assault and can come from any source, obtained the Veteran's 
entire service personnel records, and provided the Veteran with a 
Travel Board hearing.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that there must be substantial compliance with 
the terms of a Court or Board remand).  Although the Board 
regrets further delay in the adjudication of this appeal, another 
remand is required for additional development for purposes of 
attempting to substantiate the Veteran's claim for benefits.  

A remand is required because VA has not yet met its duty to 
assist the Veteran under the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  VA's duty to assist includes obtaining records 
in the custody of a Federal department or agency and making 
reasonable efforts to obtain private medical records.  38 C.F.R. 
§ 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that where material VA medical records are not 
included in the claims file, a remand is necessary to acquire 
such records, because VA is deemed to have constructive knowledge 
of documents generated by VA agents or employees).  At the March 
2010 Board hearing, the Veteran reported that he had seen two 
private physicians for his psychiatric disorders:  Dr. G. in 
Ceres, California, and Dr. H. in Modesto, California.  The 
Veteran also reported that in February 2007 he went to a hospital 
in Manteca, California, because he thought he was having a heart 
attack, but the physician indicated he might have too much on his 
mind and needed to seek counseling.  VA has not yet attempted to 
obtain these potentially relevant private medical records.  
Additionally, the most recent VA medical records in the claims 
file are dated in July 2004.  Accordingly, a remand is required 
to attempt to obtain both private and VA medical records.  

VA also has not met its duty to assist because it has not yet 
provided Veteran with an examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  An examination is necessary in a 
service connection claim where the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that 
the third element requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and active service, including credible lay evidence of 
continuity of symptomatology).  

Here, VA medical records from 2002 to 2003 provide diagnoses of 
PTSD and major depressive disorder.  At the Board hearing, the 
Veteran provided competent and credible testimony regarding his 
alleged in-service stressors, including a sexual assault after 
being given LSD.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (noting that the Board is obligated to determine 
the credibility of lay statements); Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (noting that the credibility of a witness may be 
determined by his or her demeanor), aff'd, 78 F.3d 604 (Fed. Cir. 
1996), superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding 
that a lay witness is competent to testify to that which the 
witness has actually observed and is within the realm of his 
personal knowledge).  Moreover, special rules apply to the 
handling of PTSD personal assault claims.  Under these rules, VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether the evidence indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(4) (2009); Patton v. West, 12 Vet. App. 272, 
280 (1999).  This has not yet been done in this case.  Here, in 
March 2003 and May 2004 written statements, the Veteran reported 
that ever since service he has had memories of the LSD incident, 
nightmares, flashbacks, a lack of interest in things, difficulty 
sleeping, anger and irritation, and that he is always watchful 
and on guard.  These statements provide an indication that the 
Veteran's PTSD and/or other psychiatric disabilities may be 
associated with service.  Accordingly, the Board finds that a 
remand is required to provide the Veteran with an examination and 
to obtain a medical opinion.  

While on remand, additional notice also must be provided to the 
Veteran.  Proper VCAA notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b).  In PTSD claims based on personal assault, there are 
additional notice requirements, including notifying a claimant 
that alternative sources of evidence may support his or her 
assertions of in-service personal assault.  38 C.F.R. 
§ 3.304(f)(4).  Additionally, that regulation lists multiple 
examples of sources of alternative evidence and evidence of 
behavior changes.  38 C.F.R. § 3.304(f)(4). 

Here, February 2003 and June 2003 VCAA letters notified the 
Veteran of the elements of service connection, indicated what 
evidence VA would obtain, and indicated what evidence the Veteran 
was responsible for providing.  Neither letter addressed the 
specific requirements of notice for PTSD claims based on personal 
assault.  Although the October 2008 letter notified the Veteran 
that evidence of behavior changes may constitute credible 
supporting evidence of an inservice personal assault, and that 
evidence can come from any source, it did not notify the Veteran 
of examples of those types of evidence and thus does not fully 
address 38 C.F.R. § 3.304(f)(4).  Additionally, the Veteran was 
not provided with VA Form 21-0781a, which also contains examples 
of alternative sources and/or behavior changes.  Accordingly, VA 
must provide the Veteran with additional notice.

The Board also finds that an attempt must be made to obtain 
additional information from the Veteran regarding his alleged 
stressors.  The Veteran has provided substantial information 
regarding his primary alleged stressor that he was given LSD 
while on leave from boot camp from a fellow soldier and that he 
was sexually assaulted thereafter.  But at the March 2010 hearing 
and in a lay statement submitted in May 2004, the Veteran 
reported additional possible stressors, to include harassment by 
drill instructors and a possible racial incident in Germany.  
These potential stressors have not been fully developed or 
described.  Accordingly, while on remand, an attempt must be made 
to obtain additional information from the Veteran with respect to 
these reported matters.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Provide the Veteran with the notice that 
is required pursuant to 38 C.F.R. 
§ 3.304(f)(4) and the VA Adjudication 
Procedure Manual, M21-1MR, for PTSD personal 
assault claims.  The Veteran must be notified 
that evidence from sources other than service 
records may corroborate his account of the 
stressor incidents including evidence of 
behavior changes following the claimed 
assault(s).  The Veteran must also be 
notified that examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Examples 
of behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to:  a request for a 
transfer to another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  

2.  The Veteran should be requested to 
provide information regarding all of his 
alleged stressors, to include the LSD 
incident, harassment from drill instructors, 
and the Germany incident.  Clarification 
should also be sought as to where the Veteran 
is receiving any mental health treatment, to 
include from the VA.  The Veteran should be 
provided with, and requested to return, 
authorization and release forms for Dr. G in 
Ceres, California, Dr. H. in Modesto, 
California, the hospital in Macenta, 
California, and any other private medical 
providers that have relevant medical records, 
so that records may be requested.  To that 
end, the Veteran must be provided with VA 
Forms 21-0781a and 21-4142.

3.  If the Veteran provides a response and 
appropriate authorizations, attempt to obtain 
all relevant private medical records.  All 
information obtained must be made part of the 
file.  Any attempts to secure this evidence 
must be fully documented in the claims file.  

4.  Regardless of whether the Veteran 
provides a response, the RO must contact all 
appropriate VA medical centers, including the 
VA Central California Healthcare System 
(which includes the Fresno VA medical center 
and the VA South Valley Outpatient Clinic 
located in Tulare, CA), to obtain all mental 
treatment records from July 2004 to the 
present.  If any requested records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
must clearly be documented in the claims 
file.

5.  Following the completion of the above, 
provide the Veteran with a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability 
diagnosed, to include both PTSD and non-PTSD 
psychiatric disabilities.  The claims file 
must be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  The examiner must elicit from the 
Veteran a detailed history of the alleged in-
service events, to include the LSD/sexual 
assault incident, and the Veteran's post-
service medical and psychiatric history.

Based on the review of the claims file and 
the results of the examination, particularly 
the Veteran's psychiatric history as elicited 
during the examination and as provided at the 
March 2010 Board hearing, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., a 
probability of at least 50 percent or more) 
that the Veteran exhibited symptoms and 
behaviors consistent with behavioral changes 
expected to follow from the claimed personal 
assault, and if so, whether any of his 
current psychiatric diagnoses, to include 
PTSD and/or major depressive disorder, are 
related to the alleged incident(s).  

The examiner is also requested to address 
generally whether PTSD and any other 
diagnosed psychiatric condition are 
etiologically related to an event, injury or 
disease in service.  

A fully supported rationale must be provided 
for all opinions, to include citation to 
evidence of record, including the Veteran's 
in-service AWOL status.  If the examiner 
finds that an opinion regarding any of these 
questions requires resort to speculation, 
such must be stated, and a supporting 
rationale for that conclusion must be 
provided.

6.  Complete the above actions and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, and 
readjudicate the claim.  If the claim remains 
denied, a supplemental statement of the case 
must be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



